Chief Justice TOAL
dissenting:
I respectfully dissent. In my view, the circuit court erred in affirming the Workers’ Compensation Commission’s decision forbidding Employee from withdrawing her Form 50. Therefore, I would reverse the circuit court’s decision and remand this case with instructions permitting the Employee to withdraw the form.
The majority holds that a Form 50 must be withdrawn before a hearing commences, or a claimant loses the right to withdraw the form. I do not agree with this holding because (1) it is not supported by the terms of the controlling regula*66tion and (2) it imposes even stricter requirements than those imposed by the Workers’ Compensation Commission.
The controlling regulation provides that “[a] claimant may withdraw a Form 50 ... once as a matter of right with leave to renew.” 25A S.C.Code Ann. Regs. 67-609(A) (Supp.2003) (emphasis added). Given its plain and ordinary meaning, this regulation, in my view, does not require that the Form 50 be withdrawn at any particular time in the proceeding. See Byerly v. Connor, 307 S.C. 441, 444, 415 S.E.2d 796, 799 (1992) (“The words of a regulation must be given their plain and ordinary meaning without resort to subtle or forced construction to limit or expand the regulations operation.”). Had the appropriate rulemaking agency intended to impose the requirement established by the majority today — that a claimant must withdraw the form before the hearing commences — the agency would have done so.
In addition, the majority’s holding imposes stricter limitations on the right to withdraw than those imposed by the Commission itself. In the case at hand, the Commission ruled that “[o]nce a hearing is convened, concluded, and a determination rendered, the claimant cannot withdraw the Form 50.” This ruling, in my view, provides that a claimant may not withdraw the form after a determination has been rendered, not before the hearing commences, as the majority holds.
In the present case, a decision had yet to be rendered when Employee sought to withdraw the form. On May 8, 2000, Employee requested that the Form 50 be withdrawn. At that time, the Commission had merely written a letter asking the attorneys to draft an order. Attached to the letter were “notes” outlining the Commission’s findings. The final order incorporating these findings was not signed until September 6, 2000.
Given these facts, it is my opinion that the letter and its accompanying notes do not constitute an order, and until an order has been issued, and the case removed from the docket, Employee had the right to withdraw the Form 50.